Dear Mrs. Rutledge:
Your request for an Attorney General's Opinion has been forwarded to me for research and reply. In particular, you asked the following question:
           Does the language in La. R.S. 14:95.1 mandate that an offender, pardoned by a Governor's pardon, regain his firearm rights after ten years, or may the Governor prevent offenders from ever regaining those rights by expressly stipulating such in the pardon?
It is important to point out that your question, and this opinion, only apply to the situation where the convicted felon has received a Governor's Gold Seal Pardon. This opinion is not concerned with the situation in which a convicted felon receives an automatic first felony offense pardon pursuant to La. R.S.15:572. Louisiana R.S. 14:95.1 prohibits the possession of a firearm, or carrying of a concealed weapon, by persons convicted of certain felonies, and provides that such felons shall regain firearm privileges after a ten-year cleansing period. However, in the context of your inquiry, this state provision is primed by federal criminal law, specifically 18 U.S.C. § 921 and 922, which state in pertinent part:
18 § 922 (g) It shall be unlawful for any person —
           (1) who has been convicted in any court of a crime punishable by imprisonment for a term exceeding one year; . . .
           . . . to ship or transport in interstate or foreign commerce, or possess in or affecting commerce, any firearm or ammunition; or to receive any firearm or ammunition which has been shipped or transported in interstate or foreign commerce.
18 § 921 (a) As used in this chapter —
           (20) The term "crime punishable by imprisonment for a term exceeding one year" does not include —
                 (B) any State offense classified by the laws of the State as a misdemeanor and punishable by a term of imprisonment of two years or less.
                 What constitutes a conviction of such a crime shall be determined in accordance with the law of the jurisdiction in which the proceedings were held. Any conviction which has been expunged, or set aside or for which a person has been pardoned or has had civil rights restored shall not be considered a conviction for purposes of this chapter, unless such pardon, expungement, or restoration of civil rights expressly provides that the person may not ship, transport, possess, or receive firearms. (emphasis added)
These provisions set forth a system in which offenders convicted of the enumerated felonies permanently lose their firearm privileges, unless their conviction is expunged, set aside, or they receive a pardon or restoration of civil rights. Even then, the gubernatorial pardon may expressly provide that the offender shall not regain firearm privileges. Attorney General Opinion No. 88-11 reached a similar conclusion, while further clarifying the effect of federal criminal statutes on La. R.S. 14:95.1.
Therefore, for the above-cited reasons, it is the opinion of this office that the Governor may, in effect, prevent a felony offender from regaining firearm privileges by doing one of two things: 1) refusing to grant a pardon, expungement or restoration of civil rights, or 2) expressly stipulating in the pardon that the offender shall not regain firearm rights.
I hope that this opinion has adequately addressed your question. If this office may be of further assistance, please do not hesitate to contact us. With warmest regards, I am
Sincerely,
                                   RICHARD P. IEYOUB Attorney General
                              BY:  ______________________________ JAMES L. PIKER Assistant Attorney General
Date Received:
Date Released:
JAMES L. PIKERASSISTANT ATTORNEY GENERAL
                        Office of the Attorney General State of Louisiana
                               Opinion No. 88-11 January 7, 1988
47-A Firearms  Fireworks 16 Criminal law — Crimes and offenses 61-A Laws — Civil Rights 15-A Constitutional law Article IV, Section 5(E) (1) provides for pardon and automatic first-offender pardons. Opinion clarifies federal law which governs possession of firearms by convicted felons and restoration of civil rights.
Honorable Charles Wm. Roberts Executive Counsel Office of the Governor Post Office Box 94004 Baton Rouge, Louisiana 70804